Citation Nr: 0526052	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  99-22 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to secondary service connection for 
hypertensive eye disease.

2.  Entitlement to an initial compensable rating for 
hemorrhoids. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
April 1972 and from September 1973 to December 1975.

This appeal arises from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that, in pertinent part, granted 
entitlement to service connection for hemorrhoids and 
assigned a noncompensable evaluation and denied entitlement 
to service connection for an eye condition due to service-
connected hypertension and medication.  The veteran appealed 
to the Board of Veterans' Appeals (Board) for favorable 
resolution.  

In March 2002, the Board undertook development of the case.  
Shortly thereafter, the Court invalidated the regulations 
that authorized the Board to develop evidence.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).   In March 2003, the Board remanded 
the case to VA's Appeals Management Center (AMC) for 
additional development.  



FINDINGS OF FACT

1.  Competent medical evidence reflects that bilateral 
hypertensive retinopathy is proximately due to service-
connected hypertension.  

2.  Throughout the period since the effective date of service 
connection, the veteran's hemorrhoids have been moderately 
sized and internal without redundant tissue, thrombosis or 
bleeding on examination; but with complaints of bleeding at 
least two times per week, and discomfort that makes sitting 
or walking very difficult; there is no sign of anemia or 
fissure.  


CONCLUSIONS OF LAW

1.  The requirements for secondary service connection for 
bilateral hypertensive retinopathy are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2004).

2.  For the entire appeal period since the effective date of 
service connection, the criteria for a compensable rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7336 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

VA has a duty to tell a claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining, and what evidence VA will try to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002).  VA also tells 
claimants to submit relevant evidence in their possession.  
38 C.F.R. § 3.159(b) (2004).  

VA has notified the veteran of the information and evidence 
needed to substantiate his two claims.  The RO or VA's 
Appeals Management Center (AMC) provided rating decisions, a 
statement of the case, supplemental statements of the case, 
and a VCAA notice letter sent in May 2004.  The Board 
provided additional information in its remand.  These 
documents provided notice of the law and governing 
regulations, the reasons for the determination made regarding 
the claims, and what evidence was needed to substantiate the 
claims.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The May 2004 letter specifically told 
him that if he had any evidence or information that pertained 
to his claims, he should send it to VA.  38 C.F.R. 
§ 3.159(b).

The record shows that VA provided required notice after the 
initial adverse decision on his claim.  VA should generally 
provide this notice prior to the initial adverse decision.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  
Delayed notice is, however, generally not prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A 
sufficient remedy is provided if the Board ensures that the 
correct notice is ultimately provided by remanding the case.  
The Board provided this remedy through its October 2003 
remand.

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  Although not 
all identified treatment reports were located, VA made a 
reasonable attempts to obtain that evidence and then informed 
the veteran what evidence could not be located.  VA has 
afforded the veteran needed examinations.

In this regard the Board notes that the veteran's most recent 
examination for hemorrhoids was in 2000.  The veteran, 
however, has reported no change in his disability since that 
time; nor has he reported any subsequent treatment.  A new 
examination is, accordingly, not needed.  VAOPGCPREC 11-95 
(1995); 60 Fed. Reg. 43186 (1995).

Factual Background.  

The veteran's service medical records (SMRs) reflect 
hypertensive blood pressure readings.  They also reflect that 
a thrombosed hemorrhoid was excised in July 1974. 

In an August 1996 rating decision, the RO granted service 
connection for hypertension and assigned a 10 percent rating 
under Diagnostic Code 7101.  

A September 1996 VA hypertension examination report reflects 
an enlarged heart.  

In December 1997, the veteran requested that his hypertension 
be reevaluated.  He reported that he had atherosclerosis and 
coronary arteriosclerosis with angina.   

A June 1998 VA general medical examination report reflects 
complaint of irregular heart beat and occasional blood in the 
stool or on toilet tissue.  The examiner noted elevated blood 
pressure since the 1970s.  The eyes were normal.  No 
arrhythmia or murmur was detected.  The veteran did not have 
diabetes.  Medications were reviewed.  The diagnoses included 
essential hypertension, generalized arteriosclerosis, 
coronary insufficiency, cardiomyopathy, and hemorrhoidectomy.  

In a July 1998 rating decision, the RO granted a 30 percent 
rating for hypertension and re-characterized the disability 
as including generalized arteriosclerosis with coronary 
insufficiency and arteriosclerotic cardiomyopathy.  The 
disability was recoded under Diagnostic Code 7005.  

In October 1998, the veteran requested that his hemorrhoids 
claim be reopened.  He also requested service connection for 
an eye condition caused by hypertension.  

In the appealed March 1999 rating decision, the RO granted 
service connection for hemorrhoids and assigned a 
noncompensable rating effective from October 22, 1998, under 
Diagnostic Code 7336.  The RO denied service connection for 
an eye condition secondary to hypertension and medication on 
the basis that a June 1998 VA general medical examination 
reflected normal eyes.  

The veteran underwent a VA proctology examination in December 
2000.  The veteran complained of persistent hemorrhoid 
discomfort, but only sporadic bleeding in remote history.  
More recently, bowel movement and gas passing produced 
bleeding at least two times per week.  The examiner noted no 
sign of anemia or fissure, but did find moderately sized 
internal hemorrhoids without any evidence of bleeding.  

In August 2001, the veteran testified before the undersigned 
Veterans Law Judge that his hemorrhoids bled persistently and 
made sitting or walking very difficult.  He testified that 
that he currently used an over-the-counter suppository.  He 
also testified that he saw little black spots that he did not 
see prior to taking medication.  He recalled that two 
University of Alabama doctors felt that hypertension 
medication could cause black spots to appear.  

In March 2002, the Board requested that the RO obtain private 
and VA medical records and schedule an eye examination.  

Records subsequently obtained reflect that in March 2000, a 
private physician reported unstable angina and variously 
dated VA reports note congestive heart failure.  A 2002 
colonoscopy revealed an internal hemorrhoid and that the 
veteran occasionally noticed blood in the stool.  An October 
2003 VA treatment report reflects stool softener and 
Metamucil(r) for additional relief.  

In October 2003, the Board remanded the case for an eye 
examination and a search for additional private medical 
reports.  No additional reports were located.

In May 2004, the veteran underwent a VA eye examination.  The 
examiner reported the veteran's visual acuity and noted the 
presence of hyperopia, presbyopia, and astigmatism.  1+ 
nuclear sclerosis, bilateral, was noted on slit lamp 
examination.  Fundoscopic examination revealed moderate 
hypertensive retinopathy with tortuosity of the vessels.  
Vascular reflexes were clear, bilaterally.  

The relevant May 2004 diagnoses were minimal nuclear 
sclerosis, bilateral; hypertensive retinopathy, bilateral, 
moderate, with normal maculae (Hypertensive retinopathy is 
that associated with essential and malignant hypertension; 
changes may include irregular narrowing of the retinal 
arterioles, hemorrhages in the nerve fiber layers and the 
outer plexiform layer, exudates and cotton-wool patches, a 
lipid star in the macula, arteriosclerotic changes, and, in 
malignant hypertension, papilledema.  Called also 
hypertensive retinitis, Dorland's Illustrated Medical 
Dictionary 1455 (28th ed. 1994)). 

The VA examiner remarked that the nuclear sclerosis was due 
to normal aging and that arteriosclerosis had not affected 
the veteran's vision.

Service Connection

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a). 

"Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2003); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

In May 2004, a VA examiner found hypertensive retinopathy.  
Although the examiner noted that this did not affect vision 
or the maculae at present, nonetheless, the examiner did 
report a finding of active retinal pathology due to 
hypertension.  

Under Diagnostic Code 6006, retinitis (a term analogous to 
retinopathy) warrants a minimum disability rating of 10 
percent during active pathology.  Because competent medical 
authority shows active retinopathy, there is a present 
disability.  

Moreover, it is clear from the terms of the diagnosis of 
"hypertensive retinopathy" that VA's examiner has intended 
to relate this disease to service-connected hypertension.  
Because the examiner has based the diagnosis on personal 
examination and claims file review, the opinion is 
persuasive.  No medical evidence controverts this opinion.

After considering all the evidence, including the testimony, 
the Board finds that it favors service connection.  Thus, the 
Board will grant entitlement to service connection for 
bilateral hypertensive retinopathy.  

Evaluation of Hemorrhoids 

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward and also considers whether a 
staged rating is warranted during the period, rather than 
treating the claim as one for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).  

Hemorrhoids have been rated noncompensably disabling for the 
entire period since the effective date of service connection, 
under Diagnostic Code 7336.  

Diagnostic Code 7336, provides a noncompensable rating for 
hemorrhoids that are mild or moderate.  

A 10 percent rating is provided for hemorrhoids that are 
"large or thrombotic, irreducible, with excessive redundant 
tissue, evidencing frequent recurrence."  

A 20 percent rating requires persistent bleeding and with 
secondary anemia, or hemorrhoids with fissures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2004).

The most recent VA examination shows that the veteran's 
hemorrhoids are moderate and internal.  The findings of good 
sphincter tune and normal appearing lumen, belie a finding 
that there is excessive redundant tissue or thrombus.  
Although, a thrombosed hemorrhoid was excised during active 
service, there have been no reports of thrombosed hemorrhoids 
since then.  

The veteran's reports are consistent with frequent 
recurrence, but there is no evidence since the effective date 
of service connection that he has met most of the criteria 
for the 10 percent rating.  Therefore, the weight of the 
evidence is against the grant of a compensable rating.  
38 C.F.R. §§ 4.3, 4.7, 4.21 (2004).

The veteran has reported complaint of slight bleeding at 
least two times per week, and persistent hemorrhoid 
discomfort that makes sitting or walking very difficult.  
These symptoms are not among the criteria for a compensable 
schedular rating, and they have not been confirmed on 
examinations.  The record does reflect that the veteran has a 
number of conditions that could interfere with prolonged 
sitting or walking, including burns in the legs, arthritis of 
the knees, chronic obstructive pulmonary disease, and a back 
disability.  In any event, there is no evidence confirming 
that hemorrhoids cause such disability; and such disability 
is not among the criteria for a compensable rating.

The provisions of 38 C.F.R. § 3.321(b) (2004) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown or alleged to 
cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  The veteran is in receipt of a 
total rating for compensation based on individual 
unemployability.  In the absence of evidence that hemorrhoids 
cause marked interference with employment or frequent 
hospitalization, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash, 8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 

Because there is no evidence of most of the criteria needed 
for a compensable evaluation, the preponderance of the 
evidence is against the claim and it is denied.  38 U.S.C.A. 
§ 5107(b).



ORDER

Entitlement to service connection for bilateral hypertensive 
retinopathy is granted.  

Entitlement to an initial compensable rating for hemorrhoids 
is denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


